[Cite as State v. Smith, 2012-Ohio-1891.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               MARION COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 9-11-36

        v.

MARK E. SMITH,                                            OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Marion County Common Pleas Court
                           Trial Court No. 04-CR-5213

                         Sentence Vacated and Cause Remanded

                              Date of Decision: April 30, 2012




APPEARANCES:

        J. C. Ratliff for Appellant

        Denise M. Martin for Appellee
Case No. 9-11-36


PRESTON, J.

         {¶1} Defendant-appellant, Mark E. Smith (hereinafter “Smith”), appeals the

Marion County Court of Common Pleas’ judgment entry of resentencing entered

following a remand from the Sixth Circuit Court of Appeals. For the reasons that

follow, we reverse.

         {¶2} On October 19, 2004, at approximately 1:20 p.m., the Marion

Community Credit Union located at 810 Kenton Avenue, Marion, Ohio 43302 was

robbed. No customers were present during the robbery; however, three employees

were present when the robber entered the Credit Union and ordered them to get on

the floor. The robber took a total of $9,480.00 from one of the tellers at the Credit

Union.

         {¶3} On December 22, 2004 and following an investigation into the

Community Credit Union robbery, the Marion County Grand Jury indicted Smith

on Count One of aggravated robbery in violation of R.C. 2911.01(A)(1), a first

degree felony; and Counts Two, Three, and Four of kidnapping, violations of R.C.

2905.01(A)(2) and second degree felonies. (Doc. No. 1). All four counts included

three-year firearm specifications pursuant to R.C. 2941.145 and 2929.14(D). (Id.).

         {¶4} On April 7, 2005, a jury trial commenced. On April 11, 2005, the jury

found Smith guilty on all counts but acquitted him on all four firearm

specifications. (Doc. Nos. 182-185).


                                         -2-
Case No. 9-11-36


       {¶5} On June 6, 2005, the trial court sentenced Smith to nine years on

Count One (aggravated robbery) and four years on each of Counts Two, Three,

and Four (kidnapping). (June 9, 2006 JE, Doc. No. 215). The trial court ordered

that the terms imposed on Counts Two, Three, and Four run concurrently to each

other but consecutive to the term imposed in Count One for a thirteen-year

aggregate sentence. (Id.).

       {¶6} On July 13, 2005, Smith filed a notice of appeal. (Doc. No. 220).

       {¶7} On October 24, 2005, Smith filed a pro se petition for post-conviction

relief pursuant to R.C. 2953.21 and 2953.23 in the trial court. (Doc. No. 249).

Smith challenged his convictions and sentence, asserting ineffective assistance of

trial counsel due to counsel’s failure to object to his sentence, and that his sentence

violated his Sixth Amendment right to a jury trial as explained in United States v.

Booker, 543 U.S. 220, 125 S.Ct. 738 (2005), Blakely v. Washington, 542 U.S. 296,

124 S.Ct. 2531 (2004), and Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348

(2000). On November 30, 2005, the trial court dismissed Smith’s petition without

reviewing the merits. (Doc. No. 253).

       {¶8} On February 21, 2006, this Court affirmed Smith’s conviction and

sentence, finding that his convictions were supported by sufficient evidence and

not against the manifest weight of the evidence. State v. Smith, 3d Dist. No. 9-05-




                                         -3-
Case No. 9-11-36


22, 2006-Ohio-735. On June 21, 2006, the Ohio Supreme Court declined

discretionary review. State v. Smith, 109 Ohio St.3d 1507, 2006-Ohio-2998.

       {¶9} On March 16, 2007 and after exhausting his state remedies, Smith

filed a pro se petition for habeas corpus pursuant to 28 U.S.C. § 2254 in the United

States District Court for the Northern District of Ohio. Smith v. Moore, N.D. Ohio

No. 3:07CV1121 (July 30, 2008) (Magistrate’s Report & Recommendation). In his

habeas petition, Smith raised three grounds for relief: (1) that he was deprived of

due process of law by a conviction not supported by sufficient evidence; (2) that

he was deprived effective assistance of appellate counsel due to appellate

counsel’s failure to argue that his sentence violated the Sixth Amendment to the

United States Constitution; and (3) that he was denied due process and his Sixth

Amendment right to a jury trial when the state trial court enhanced his sentence

based on judicially-found facts. Id.

       {¶10} The district court referred Smith’s habeas petition to a magistrate for

a report and recommendation (“R & R”). In his R & R, the magistrate found that

Smith’s claims were not procedurally barred and were properly before the district

court. Id. The magistrate found Smith’s sufficiency of the evidence and ineffective

assistance of appellate counsel claims meritless. Id. However, the magistrate found

that Smith’s Sixth Amendment claim was meritorious as the sentencing judge

enhanced Smith’s sentence based on judicially-found facts in violation of Blakely


                                        -4-
Case No. 9-11-36


v. Washington. Id. The district court declined to adopt this portion of the R & R,

and denied Smith’s petition altogether, finding that any Sixth Amendment

violation in his sentence was harmless error. Smith v. Moore, N.D. Ohio No.

3:07CV1121 (Aug. 19, 2008). However, the district court granted Smith a

certificate of appealability on the Sixth Amendment issue. Id.

       {¶11} On February 4, 2011, the Sixth Circuit Court of Appeals reversed,

concluding that judicial fact-finding had deprived Smith of his Sixth Amendment

right to a trial by jury in violation of Blakely, 542 U.S. 296. Smith v. Moore, 415

Fed.Appx. 624, 626-627 (6th Cir. 2011). The Sixth Circuit granted Smith’s writ of

habeas corpus and ordered that Smith be released from prison unless Ohio

resentenced him within 180 days in accordance with its opinion. Id.

       {¶12} On March 15, 2011, Smith filed a pro se resentencing memorandum

and a motion for appointed counsel with the trial court in light of the Sixth

Circuit’s decision. (Doc. Nos. 255-256). In his resentencing memorandum, Smith

argued, in pertinent part, that his kidnapping convictions were allied offenses of

similar import to his aggravated robbery conviction and should, therefore, be

merged for resentencing. (Doc. No. 255). On March 18, 2011, the State responded

that it was not opposed to the trial court appointing Smith counsel for the

resentencing hearing. (Doc. No. 258). The trial court ultimately appointed J.C.

Ratliff, Esq. to represent Smith for the resentencing hearing. (Doc. No. 264).


                                        -5-
Case No. 9-11-36


       {¶13} On March 24, 2011, the State filed a motion for a resentencing

hearing in light of the Sixth Circuit’s decision. (Doc. No. 259).

       {¶14} On July 14, 2011, the State filed a resentencing memorandum. (Doc.

No. 271). In its memorandum, the State argued that Smith failed to preserve the

allied offense argument since he never raised it on direct appeal, and, regardless, a

separate animus existed for the kidnappings; to wit: concealment of Smith’s

identity, facilitation of the crime, and Smith’s flight thereafter. (Id.).

       {¶15} On July 15, 2011, the trial court resentenced Smith to ten years on

Count One (aggravated robbery) and three years on each of Counts Two, Three,

and Four (kidnapping). (July 26, 2011 JE, Doc. No. 272); (July 15, 2011 Tr. at

17). The trial court concluded that Count Three was an allied offense of similar

import to Count One and should, therefore, be merged with Count One for

purposes of sentencing. (Id.); (Id.). The trial court further ordered that the terms on

Counts Two and Four (kidnapping) be served concurrently with each other but

consecutively to Count One for an aggregate sentence of 13 years. (Id.); (Id.).

       {¶16} On August 19, 2011, Smith filed a notice of appeal. (Doc. No. 277).

Smith now appeals raising two assignments of error for our review.

                        ASSIGNMENT OF ERROR NO. I

       THE TRIAL COURT ERRED WHEN IT SENTENCED
       APPELLANT TO SEPARATE AND CONSECUTIVE TERMS
       OF IMPRISONMENT ON AGGRAVATED ROBBERY AND
       KIDNAPPING COUNTS AND CONCURRENT TERMS OF

                                           -6-
Case No. 9-11-36


      IMPRISONMENT ON TWO (2) KIDNAPPING COUNTS
      WHEN   THE   OFFENSES   CONSTITUTED  ALLIED
      OFFENSES OF SIMILAR IMPORT AND VIOLATE
      PROTECTIONS AGAINST DOUBLE JEOPARDY.

                      ASSIGNMENT OF ERROR NO. II

      THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT
      INCREASED THE SENTENCE ON AGGRAVATED
      ROBBERY.

      {¶17} In his first assignment of error, Smith argues that the trial court erred

by sentencing him to separate terms of imprisonment on Counts Two and Four of

kidnapping since they were allied offenses of similar import with Count One of

aggravated robbery. In his second assignment of error, Smith argues that the trial

court abused its discretion when it increased his aggravated robbery sentence from

nine years to ten years upon resentencing.

      {¶18} Before addressing the merits of Smith’s assignments of error, this

Court should discuss a dispositive procedural issue Smith addressed in his

appellate brief—res judicata. (Appellant’s Brief at 9). Although the State did not

address res judicata in its appellate brief, we may consider legal issues not

specifically raised by the parties if a sufficient basis in the record exists for

determining them. Hungler v. Cincinnati, 25 Ohio St.3d 338, 341-342 (1986);

State v. Peagler, 76 Ohio St.3d 496, 499 (1996). There is a sufficient basis in the

record sub judice to determine whether res judicata applies. To begin with, the

State argued res judicata both in its resentencing memorandum and at the

                                        -7-
Case No. 9-11-36


resentencing hearing. (Doc. No. 271); (July 15, 2011 Tr. at 7, 15). The trial court

affirmatively considered and rejected this argument at the resentencing hearing.

(July 15, 2011 Tr. at 17). Finally, and significantly, this Court already determined

that Smith’s convictions were not allied offenses of similar import in Smith’s

direct appeal. Smith, 2006-Ohio-735, at ¶ 6.

       {¶19} “The doctrine of res judicata establishes that ‘a final judgment of

conviction bars a convicted defendant who was represented by counsel from

raising and litigating in any proceeding except an appeal from that judgment, any

defense or any claimed lack of due process that was raised or could have been

raised by the defendant at the trial, which resulted in that judgment of conviction,

or on an appeal from that judgment.’” State v. Wilson, 129 Ohio St.3d 214, 2011-

Ohio-2669, ¶ 30, quoting State v. Perry, 10 Ohio St.2d 175 (1967), paragraph nine

of the syllabus. “[R]es judicata promotes the principles of finality and judicial

economy by preventing endless relitigation of an issue on which a defendant has

already received a full and fair opportunity to be heard.” State v. Saxon, 109 Ohio

St.3d 176, 2006-Ohio-1245, ¶ 18, citing State ex rel. Willys–Overland Co. v.

Clark, 112 Ohio St. 263, 268 (1925).

      {¶20} Smith was originally sentenced on June 6, 2005. On February 21,

2006, we affirmed Smith’s conviction and sentence and concluded that Smith’s

offenses were not allied offenses of similar import. Smith, 2006-Ohio-735, at ¶ 6.


                                        -8-
Case No. 9-11-36


The Ohio Supreme Court declined discretionary review of Smith’s appeal on June

21, 2006. Smith, 109 Ohio St.3d 1507, 2006-Ohio-2998. Consequently, Smith’s

aggravated robbery and kidnapping convictions were final on June 21, 2006, at the

latest.

          {¶21} Thereafter, in March 2007, Smith filed a petition for writ of habeas

corpus in the federal district court, arguing, in relevant part, that the Ohio trial

court’s sentence violated his Sixth Amendment right to a jury trial as explained in

Booker, 543 U.S. 220, Blakely, 542 U.S. 296, and Apprendi, 530 U.S. 466.

Ultimately, the Sixth Circuit agreed with Smith and ordered that he be released

from custody unless the State resentenced him within 180 days. Smith v. Moore,

415 Fed.Appx. 624, 631.

          {¶22} To comply with the Sixth Circuit’s opinion, the Ohio trial court was

required to resentence Smith without making judicial findings, consistent with

Blakely. In other words, the trial court was required to hold a Foster resentencing

hearing. 109 Ohio St.3d 1, 2006-Ohio-856. Although the trial court was required

to vacate Smith’s original sentence for purposes of resentencing Smith under

Foster, Smith’s convictions remained final. 2006-Ohio-856, at ¶ 103-104. Trial

courts determine whether offenses are allied offenses under R.C. 2941.25(A) prior

to sentencing by examining the underlying convictions (elements of the offenses)

and the facts of the case. State v. Johnson, 128 Ohio St.3d 153, 2010-Ohio-6314, ¶


                                          -9-
Case No. 9-11-36


47; State v. Mangrum, 86 Ohio App.3d 156, 158 (12th Dist. 1993). If the trial

court determines that offenses are allied, the State elects which offense to pursue

for purposes of sentencing; and then, the trial court merges the allied offenses into

the offense the State elected to pursue for purposes of sentencing. State v.

Whitfield, 124 Ohio St.3d 319, 2010-Ohio-2, ¶ 24, citing State v. Brown, 119 Ohio

St.3d 447, 2008-Ohio-4569, ¶ 41. Consequently, trial courts may not merge allied

offenses at Foster resentencing hearings since that determination requires

examination of the offender’s convictions, which are already final. State v. Martin,

2nd Dist. No. 21697, 2007-Ohio-3585; State v. Dillard, 7th Dist. No. 08 JE 35,

2010-Ohio-1407.

       {¶23} Permitting trial courts to merge allied offenses at Foster resentencing

hearings—created for the limited purpose of fixing Blakely errors—undermines

the principles of finality underpinning the doctrine of res judicata. Saxon, 2006-

Ohio-1245, at ¶ 18.     On the other hand, recognizing the finality of Smith’s

convictions apart from his sentence is consistent with the Ohio Supreme Court’s

recent decision in State v. Fischer, governing post-release control resentencing

hearings. 128 Ohio St.3d 92, 2010-Ohio-6238, ¶ 38-40.

       {¶24} Aside from the aforementioned, Smith’s allied offense argument is

barred by res judicata because this Court already decided this issue in his direct

appeal. Smith, 2006-Ohio-735, at ¶ 6. Smith is not permitted to re-litigate this


                                        -10-
Case No. 9-11-36


issue following his Foster resentencing hearing, nor is Smith permitted to use

habeas corpus proceedings to obtain successive appellate review of this issue.

State v. Johnson, 174 Ohio App.3d 130, 2007-Ohio-6512 (1st Dist.); State v. Hill,

5th Dist. No. CT11-0020, 2011-Ohio-3644; State v. McLeod, 7th Dist. No. 07-JE-

17, 2008-Ohio-3405, ¶ 16; State v. Fernbach, 12th Dist. Nos. CA2006-11-130,

CA2006-11-131, 2008-Ohio-5670, ¶ 19; Shie v. State, 123 Ohio St.3d 89, 2009-

Ohio-4079 (habeas corpus may not be used to obtain successive appellate review).

See also Smith v. Voories, 119 Ohio St.3d 345, 2008-Ohio-4479, ¶ 10, citing

Mosley v. Echols, 62 Ohio St.3d 75 (1991) (allied offense argument is not

jurisdictional and, therefore, subject to res judicata).

       {¶25} Finally, the application of State v. Johnson at Smith’s resentencing

hearing was erroneous as a matter of law, because “[a] new judicial ruling may be

applied only to cases that are pending on the announcement date.” Ali v. State, 104

Ohio St.3d 328, 2004-Ohio-6592, ¶ 6, citing State v. Evans, 32 Ohio St.2d 185,

186 (1972).    “The new judicial ruling may not be applied retroactively to a

conviction that has become final, i.e., where the accused has exhausted all of his

appellate remedies.” Id., citing Evans at 186; State v. Lynn, 5 Ohio St.2d 106, 108

(1966). Smith’s conviction was final after the Ohio Supreme Court denied review

on June 21, 2006; State v. Johnson was not released until December 29, 2010.




                                          -11-
Case No. 9-11-36


Consequently, the trial court erred by applying State v. Johnson at the resentencing

hearing. Hill, 2011-Ohio-3644, at ¶ 23.

       {¶26} In his brief, Smith argues that the law-of-the-case doctrine is

inapplicable here since State v. Johnson is an “intervening decision.” (Appellant’s

Brief at 9). This argument lacks merit. “The law-of-the-case doctrine holds that

‘the decision of a reviewing court in a case remains the law of that case on the

legal questions involved for all subsequent proceedings in the case at both the trial

and reviewing levels.’” State v. Davis, 131 Ohio St.3d 1, 2011-Ohio-5028, ¶ 30,

quoting Nolan v. Nolan, 11 Ohio St.3d 1, 3 (1984). “Res judicata is a substantive

rule of law that applies to a final judgment, whereas the law-of-the-case doctrine is

a rule of practice analogous to estoppel.” Hopkins v. Dyer, 104 Ohio St.3d 461,

2004-Ohio-6769, ¶ 22, citing Gohman v. St. Bernard, 111 Ohio St. 726, 730

(1924); Hart Steel Co. v. RR. Supply Co., 244 U.S. 294, 299, 37 S.Ct. 506 (1917).

As the Court in People v. Evans further explained:

       * * * law of the case addresses the potentially preclusive effect of

       judicial determinations made in the course of a single litigation

       before final judgment. [Citations omitted]. Res judicata and

       collateral estoppel generally deal with preclusion after judgment: res

       judicata precludes a party from asserting a claim that was litigated in

       a prior action [citations omitted] while collateral estoppel precludes


                                          -12-
Case No. 9-11-36


       relitigating an issue decided in a prior action [citation omitted].

       Accordingly, law of the case has been aptly characterized as ‘a kind

       of intra-action res judicata[.]’ [Citation omitted]. 94 N.Y.2d 499,

       502, 727 N.E.2d 1232 (2000) (emphasis in original).

See also 20 American Jurisprudence 2d, Courts, Section 130 (2012); 18B Federal

Practice and Procedure Jurisprudence 2d, Law of the Case, Section 4478 (2012).

Since Smith’s convictions were final judgments subject to res judicata, the law-of-

the-case doctrine does not have application here. Dyer, 2004-Ohio-6769, at ¶ 22;

Evans, 94 N.Y.2d at 502; State v. Greenleaf, 9th Dist. No. 25848, 2012-Ohio-686,

¶ 15 (Belfance, J., dissenting).

       {¶27} For all the aforementioned reasons, Smith’s convictions were final

and subject to res judicata; and therefore, the trial court did not err by refusing to

merge Smith’s kidnapping convictions on Counts Two and Four into his

aggravated robbery conviction. Nevertheless, since Smith’s kidnapping conviction

on Count Three was also final and subject to res judicata, the trial court erred as a

matter of law by merging it with Smith’s aggravated robbery conviction. As such,

Smith’s sentence must be vacated, and this matter must be remanded for the trial

court to resentence Smith on all four convictions consistent with State v. Foster

and without regard to merger. R.C. 2953.08(G)(2)(b).

       {¶28} Smith’s first assignment of error is, therefore, overruled.


                                        -13-
Case No. 9-11-36


       {¶29} Smith’s second assignment of error concerns the trial court’s

imposition of an increased sentence on his aggravated robbery conviction. Our

remand for resentencing renders this assignment of error moot, and thus, we

decline to address it. App.R. 12(A)(1)(c). State ex rel. Davila v. Bucyrus, 194 Ohio

App.3d 325, 2011-Ohio-1731, ¶ 38.

       {¶30} Smith’s second assignment of error is, therefore, overruled as moot.

       {¶31} Having found an error of law with respect to the trial court’s July 15,

2011 resentencing, we vacate Smith’s sentence and remand for the trial court to

conduct a Foster resentencing hearing without consideration of merger, consistent

with our opinion herein.

                                                             Sentence Vacated and
                                                                 Cause Remanded

SHAW, P.J. concurs.
ROGERS, J. concurs in Judgment Only.

/jlr




                                       -14-